 Case 5:00-cr-90036-MFL ECF No. 751, PageID.6049 Filed 06/14/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,                                     Case No. 00-cr-90036
                                                     Hon. Matthew F. Leitman
v.

RILEY TROY GRAHAM

     Defendant.
__________________________________________________________________/

                 ORDER DENYING DEFENDANT’S
           EMERGENCY MOTION FOR RELEASE (ECF No. 750)

      On May 26, 2005, Defendant Riley Troy Graham pleaded guilty to engaging

in a continuing criminal enterprise in violation of 21 U.S.C. § 848 and conspiring to

launder monetary instruments in violation of 18 U.S.C. § 1956 pursuant to a Rule 11

Plea Agreement. (See Plea Agmt., ECF No. 434.) The Court thereafter sentenced

Graham to 240 months in prison. (See Judgment, ECF No. 506.) Graham appealed,

and the United States Court of Appeals for the Sixth Circuit affirmed his convictions.

See United States v. Graham, 278 F. App’x 538, 546 (6th Cir. 2008).

      Graham then filed a motion to vacate his sentence pursuant to 28 U.S.C. §

2255. (See Mot., ECF No. 731.) He filed that motion on August 21, 2020, more than

fourteen years after he was sentenced, and more than twelve years after the Sixth

Circuit affirmed his convictions on direct review.

                                          1
 Case 5:00-cr-90036-MFL ECF No. 751, PageID.6050 Filed 06/14/21 Page 2 of 3




      On August 28, 2020, the Court ordered Graham to show cause and explain

why it should not dismiss his Section 2255 as untimely filed. (See Show Cause

Order, ECF No. 733.) Graham filed several responses to the show cause order (see

ECF Nos. 740, 742), but none provided the Court a basis to conclude that his Section

2255 motion was timely filed. The Court therefore denied the motion in a written

order on June 2, 2021. (See Order, ECF No. 749.)

      On June 11, 2021, the Clerk of the Court docketed a new filing from Graham

which he titled “Graham’s Emergency Motion for Release: An Incorporated Brief

Showing Cause: (1) Why Defendant is Just Now Able to File a 2255 Motion; and

(2) Why this Court Should Enter an Order Vacating and Setting Aside His Sentence,

as well as Immediate Release.” (Mot., ECF No. 750.) It appears that Graham mailed

that motion to the Court on February 16, 2021 (see id., PageID.6047), but it is

unclear why the Court did not receive it and/or docket it until recently. In any event,

the Court has reviewed Graham’s emergency motion, and it does not persuade the

Court that Graham’s Section 2255 motion was timely filed.

      Accordingly, for all of the reasons stated above, and all of the reasons stated

in the Court’s June 2, 2021, order, IT IS HEREBY ORDERED that Graham’s

emergency motion (ECF No. 750) is DENIED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: June 14, 2021
                                          2
 Case 5:00-cr-90036-MFL ECF No. 751, PageID.6051 Filed 06/14/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 14, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
